DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “90% of wide color gamut”. The metes and bounds of the claim are unknown since it is unknown according to which standard gamut is defined (Adobe RGB, sRGB, DCI-P3).
For purposes of examination, any structure that emits the wavelengths required by the claim will be assumed to meet the indefinite limitations.

Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe TÜV Rheinland and, accordingly, the identification/description is indefinite.
Further, regarding limitation “less than 50% of TÜV Rheinland”.
The Examiner notes that TÜV Rheinland is a company that tests and certifies multiple products for safety and if they meet the minimum requirements of the German Equipment and Product Safety Act.
One of the certifications TÜV Rheinland provides is “ISO 9241-307” which is a “standard to eliminate annoying reflections, safeguard image quality from different perspectives, facilitate adjustable blue light content and ensure displays are flicker free.”  also known as  “The Eyesafe® Display Standard”. 
It appears the Applicant is trying to claim low blue light. However, it is unknow which standard or feature from a standard the Applicant is trying to claim. 
.


Claim 5 and 8 recite “a union of the first wavelength range and the second wavelength” and Claim 8 recites “a union of the first wavelength range and the second wavelength between 500 nm and 545 nm.
It is not clear as to what a union of two wavelength ranges is. Is it an overlap between two wavelength ranges?
For purposes of examination, as long as both first and second wavelength overlap with wavelength between 490 nm and 540 nm and between 500 nm and 545 nm for Claim 5 and 8 accordingly the limitation is considered to be met.
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2019/0140148 A1) in view of Huang et al. (US 2019/0317362 A1).
 	Regarding Claim 1, Yoshimura discloses  (Fig. 1 and 7) a light-emitting diode device, comprising: 
a blue light-emitting diode (11) [0031]; 

a first green conversion material (12b, G2) (Eu2+.-Activated β-SiAlON Phosphor)  configured to convert the blue light and to generate a first green light, having a first wavelength range (See wavelength graph of Fig. 5) [0048, 0077] and a first wavelength full-width-half-maximum (45 nm to 52 nm, 47nm) [0048, 0078], 
a second green conversion material (12a, G1) (Mn.SUP.2+.-Activated γ-AlON) configured to convert a blue light emitted from the blue light-emitting diode (11) and to generate a first green light having a first wavelength range (wavelength of Fig. 4) [0045, 0072] and a first wavelength full-width-half-maximum (35 nm to 45 nm, 38 nm) [0041, 0072];
the second wavelength full-width-half-maximum (35-45nm) being smaller than the first wavelength full-width-half-maximum (45-52nm) (35nm < 47nm), wherein 
a lower bound of the first wavelength range (lower bound of emission spectrum in Fig. 5) and a lower bound of the second wavelength range (lower bound of emission spectrum in Fig. 4), and an upper bound of the second wavelength range (upper bound of emission spectrum in Fig. 4) and an upper bound of the first wavelength range (upper bound of emission spectrum in Fig. 5); and 
a red conversion material (13) configured to convert the blue light and to generate a red light [0051], wherein 
the light-emitting diode emits an output light, and the output light simultaneously has a spectral characteristic of wide color gamut (“BT.2020 color gamut, i.e., not less than 80%” 0124].

However, Yoshimura discloses modifying emission spectrum of the a first green conversion material (12b, Si6-zAlzOzN8-z (where 0<z<4.2) phosphor by changing the value of z [0046, 0049] in order to expand of the color gamut of the image display apparatus.[0050] and further discloses not less than 80% of BT.2020 color gamut [0005, 0045, 0124]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura such that a lower bound of the first wavelength range is smaller than a lower bound of the second wavelength range, and an upper bound of the second wavelength range is greater than an upper bound of the first wavelength range in order to expand of the color gamut of the image display apparatus.[0050] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) and more than 90% of wide color gamut to improving its color reproduction performance [0137] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Yoshimura does not explicitly disclose a spectral characteristic of less than 50% of TÜV Rheinland 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura in view of Huang such that a light-emitting diode device has a spectral characteristic of less than 50% of TÜV Rheinland in order to reduce the blue light hazard [0031].

 
Regarding Claim 2, Yoshimura in view of Huang discloses the light-emitting diode device of claim 1, wherein a wavelength range of the blue light is between 445 nm and 470 nm (440 nm to 460 nm) [0032].

Regarding Claim 3, Yoshimura in view of Huang discloses the light-emitting diode device of claim 1, wherein a wavelength range of the red light is between 610 nm and 660 nm (630nm, Fig. 6) [0086].

Regarding Claim 4, Yoshimura in view of Huang discloses the light-emitting diode device of claim 1, wherein 
the first wavelength full-width-half-maximum is greater than or equal to 40 nm (12b, 45-52nm) [0078], and the second wavelength full-width-half-maximum is smaller than 40 nm (35-45nm, 38)[0072].

Regarding Claim 5, Yoshimura in view of Huang discloses the light-emitting diode device of claim 1, wherein 
a union of the first wavelength range and the second wavelength range is between 490 nm and 540 nm (See wavelength ranges in Fig. 4 and 5 Fig. 4 and 5 overlap 490 nm and 540 nm).

Regarding Claim 8, Yoshimura in view of Huang light-emitting diode device of claim 1, wherein 
a union of the first wavelength range and the second wavelength range is between 500 nm and 545 nm (See wavelength ranges in Fig. 4 and 5 overlap 500 nm and 545 nm range).
.


Claims 6, 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2019/0140148 A1) in view of Huang et al. (US 2019/0317362 A1) and further in view Oh et al. (US 2018/0323350 A1).
Regarding Claim 6, Yoshimura in view of Huang discloses the light-emitting diode device of claim 5, wherein 
the first wavelength range is between 510 nm and 530 nm (See wavelength ranges in Fig. 5) , the second wavelength range is between 520 nm and 540 nm (See wavelength ranges in Fig. 4), the first wavelength full-width-half-maximum is between 
The Examiner notes that BT.2020 color gamut is about 150% of  WCG-NTSC.
Yoshimura in view of Huang does not explicitly disclose that the first wavelength full-width-half-maximum is between 60 nm and 100 nm
Oh discloses a material (Ba,Sr).sub.2SiO.sub.4:Eu) with a first wavelength range is between 510 nm and 530 nm (peak 521nm) and  the first wavelength full-width-half-maximum is between 60 nm and 100 nm (70nm) [0037] for the purpose of broader green line coverage which enhanced degree of vividness of white and primary colors [0006]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura in view of Huang and Oh such the first wavelength full-width-half-maximum is between 60 nm and 100 nm in order to broader green line coverage which enhanced degree of vividness of white and primary colors [0006]


Regarding Claim 7, Yoshimura in view of Huang and Oh discloses light-emitting diode device of claim 6, wherein 


Regarding Claim 9, Yoshimura in view of Huang discloses light-emitting diode device of claim 8, wherein 
the first wavelength range is between 515 nm and 540 nm (See Fig. 5), the second wavelength range is between 525 nm and 550 nm (Fig. 4), the first wavelength full-width-half-maximum is between 60 nm and 100 nm, the second wavelength full-width-half-maximum is between 20 nm and 40 nm (35 nm to 45 nm, 38 nm) [0041, 0072], and the output light has a spectral characteristic of less than 50% of TÜV Rheinland [0031 Huang] and more than 90% of Digital Cinema Initiatives P3 (DCI-P3) (“not less than 80% of BT.2020 color gamut” [0005, 0045, 0124]
Yoshimura in view of Huang does not explicitly disclose the first wavelength full-width-half-maximum is between 60 nm and 100 nm.
Oh discloses a material (Ba,Sr).sub.2SiO.sub.4:Eu) with a first wavelength range is between 515 nm and 540 nm (peak 521nm) and the first wavelength full-width-half-maximum is between 60 nm and 100 nm (70nm) [0037] for the purpose of broader green line coverage which enhanced degree of vividness of white and primary colors [0006]


Regarding Claim 10, Yoshimura in view of Huang and Oh discloses light light-emitting diode device of claim 9, wherein 
a wavelength range of the blue light is between 455 nm and 462 nm [0035], a proportion of a first spectral area of the output light in a wavelength range between 415 nm and 455 nm to a second spectral area of the output light in a wavelength range between 400 nm and 500 nm is less than 25% (Fig. 7), and a proportion of the first spectral area (415 nm and 455 nm) to a third spectral area of the output light in a wavelength range between 380 nm and 780 nm is less than 30% (Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891